DETAILED ACTION
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  “the inks” lacks antecedent basis.  The claims recite both “a plurality of different dot patterns” and “the plurality of dot patterns.” While it is understood that these terms are intended to refer to the same thing, the language needs to be consistent. Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  “the inks” lacks antecedent basis.  The claims recite both “the dot pattern having a least number of overlapping dots” lacks antecedent basis. Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  “the inks” lacks antecedent basis.  The claims recite both “the dot pattern having a second least number of overlapping dots” lacks antecedent basis. Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  “the inks” lacks antecedent basis.  The claims recite both “the dot pattern having a greatest number of overlapping dots” lacks antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein the controller “allows the recording head to make flushing…” However, flushing cannot be made. Instead, flushing could be executed or implemented. The phrase “counts a number of overlapping dots with the image area” is awkward. It would be clearer if it said “counts a number of dots overlapping with the image area…” The claim recites “the dot pattern,”  but to that point, only a plurality of dot patterns has been recited, and thus it is unclear as to which of the plurality of dot patterns the dot pattern refers. Further, the claim recites “the number of overlapping dots,” but to that point, the claim recites a plurality of dot patterns each with a number of overlapping dots, and thus it is unclear as to which number of overlapping dots the number of overlapping dots is intended to refer. The claim recites “the respective dot patterns,” but no definition has been recited as to what “respective” is intended to mean within the context of the claims. 
Because claims 2-7 depend from claim 1, they are also rejected on this basis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853